Case: 16-20250      Document: 00513751859         Page: 1    Date Filed: 11/08/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                      No. 16-20250                              FILED
                                                                         November 8, 2016

UNITED STATES OF AMERICA,                                                  Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JUAN JOSE NAVARRO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:08-CV-1963
                             USDC No. 4:05-CR-300-2


Before JOLLY, DAVIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Juan Jose Navarro, federal prisoner # 39774-179, moves for a certificate
of appealability (COA) to appeal the district court’s orders denying his motion
to amend his 28 U.S.C. § 2255 motion that was denied in 2008. As Navarro is
not seeking to appeal from the final order in a habeas proceeding, he does not
need a COA. See 28 U.S.C. § 2253(c)(1). A COA is therefore DENIED as
unnecessary. See id.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20250    Document: 00513751859      Page: 2   Date Filed: 11/08/2016


                                 No. 16-20250

      Navarro’s motion, filed more than seven years after the finality of his
§ 2255 proceeding, was a “meaningless, unauthorized motion” over which the
district court lacked jurisdiction. See United States v. Early, 27 F.3d 140, 142
(5th Cir. 1994). Because Navarro has appealed from the denial of unauthorized
motion, we AFFIRM the district court’s ruling.




                                       2